DETAILED ACTION
This office action is in response to the Request for Continued Examination filed on December 8, 2020 for application number 15/927,731.  Claims 1, 3, 4, and 8-10 have been amended, 2 and 11 were canceled, and no claims were added.  Therefore, claims 1, 3-10 and 12 have been examined and are now pending.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 8, 2020 has been entered.

Response to Arguments
Applicant's arguments filed on November 2, 2020 have been fully considered but they are not persuasive.
The applicant argues in Page 7 of the REMARKS that Flemming fails to teach 
a database engine configured to: divide a memory into a shared memory and a partitioned memory, wherein the shared memory is shared by the set of shared cores, and the partitioned memory comprises a plurality of logical partitions respectively mapped to partition cores of the set of partition cores; and selectively activate and disable a cache coherency mechanism, wherein the cache coherency mechanism is activated for the shared memory and disabled for the partitioned memory as recited in amended claim 1.  The examiner respectfully disagrees. Flemming Figure 5 and Col 7 lines 31- Col 8 lines 38 teach of a system that decides how to divide cache memory as shown in elements 555 and 570 of Figure 5.  Therefore, Flemming does in fact teach dividing memory into shared and partitioned memory.  Flemming Figures 3 and 7 and Col 9 line 45-Col 10 line 15 teach that the memory is shared by all partitions.  Therefore, Flemming does teach of a memory shared by the set of shared cores.  Flemming Figure 7 also teaches that portion 331 of L3 cache 322 and portion 333 of L3 cache 324 are mapped to L3 caches 321 and 323.   Therefore, Flemming does teach that the  
The applicant further argues in Page 8 of the REMARKS that Babayan and Flemming fail to disclose or suggest that the database engine is configured to execute a partition manager thread for handling a plurality of database access actions.  The examiner respectfully disagrees.   Babayan ¶0177 teaches of an Inter-Core Memory Coherency Module (ICMC) module that supports the decomposed threads and may control identifying memory dependence violations among the threads running on the cores of the tile.  Therefore, Babayan does teach a partition manager.

The applicant argues in Page 9 of the REMARKS that it would not have been obvious to a person of ordinary skill in the art, at the time the invention was made, to have combined the teachings of Flemming with the teachings of Babayan to have arrived at the features of amended claim 1. The examiner respectfully disagrees.  As stated below, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Babayan’s parallel computing system with the division of memory and disabled cache coherency as in Flemming in order to accelerate processing of software processes such as partitions (Flemming Paragraph 0001 and 0025). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Babayan et al. (Pub. No.: US 2010/0274972 A1), hereinafter Babayan, and further in view of Flemming et al. (Patent No.: US 8,417,889 B2), hereinafter Flemming.

As for Claim 1, Babayan teaches a database management system (Babayan Paragraph 0068, inter-thread data dependences management), comprising:

a multi core processor (Babayan Paragraphs 0058, 0072, 0081, 0088, multi-core processor; Babayan Paragraph 0671, microprocessor 4300 having one or comprising a set of shared cores and set of partition cores; 

a memory (Babayan Paragraph 0671, shared memory; Babayan Global Memory; Babayan Paragraph 0166-0175, L2 Cache; Figure 15 and Paragraphs 0166-0175, private first level write-through data cache ("DCU").  As shown, each core has a DCU and therefore the DCU memory is partitioned); and 

a database engine configured to: execute, using the set of shared cores, at least one transaction worker thread for managing transaction states and database indexes in the shared memory using the cache coherency mechanism (Babayan Paragraph 0238, Multiple threads.  In additional to the cores, the hardware includes dynamic thread switch logic that includes logic for maintaining global memory consistency, global retirement, global register state, and gathering information for the software; Babayan Paragraph 0671, FIG. 43 is a shared cache memory 4315 which may store versions of at least some of the information stored in each of the local caches 4307 and 4313); and

execute, using at least one partition core of the set of partition cores, at least one partition manager thread for handling a plurality of database access actions submitted by the at least one transaction worker thread to access a database in the partitioned memory (Babayan ¶0177 teaches of an Inter-Core Memory Coherency Module (ICMC) module that supports the decomposed threads and may control identifying memory dependence violations among the threads running on the cores of the tile); 

wherein the at least one transaction worker thread and the at least one partition manager thread are executed simultaneously on the multi-core processor (Babayan Paragraph 0008 and 0066-0067, FIG. 4 illustrates an example of two threads to be run in two processing cores with two data dependences among them shown as Data Dependence Graphs ("DDGs")).

Babayan does not explicitly teach divide the memory into a shared memory and a partitioned memory, wherein the shared memory is shared by the set of shared cores, and the partitioned memory comprises a plurality of logical partitions respectively mapped to a partition cores of the set of partition cores; selectively activate and disable a cache coherency mechanism, wherein the cache coherency mechanism is activated for the shared memory and disabled for the partitioned memory
However, Flemming does teach divide the memory into a shared memory and a partitioned memory (Flemming, Figure 5 and Col 7 lines 31-, startup processing that inventories the processing cores and decides how to divide cache memory associated with disabled processing core.  Memories are divided. Divided memories as in 555 and 570), wherein the shared memory is shared by the set of shared cores, and the partitioned memory comprises a plurality of logical partitions respectively mapped to a partition cores of the set of partition cores (Flemming, Figure 3, Figure 7 and Col 9 lines 45-Col 10 lines 15, memory shared by all partitions.  Core 1 (301) is enabled (active) and core 2 (302) is disabled. L3 cache memory 321 associated with core 301 is shared by partitions which are swapped in and out during context switches. When partition 1 is swapped in, the end of cache 321 is mapped to portion 331 of cache 322 which is associated with disabled processing core 2 (302)); selectively activate and disable a cache coherency mechanism, wherein the cache coherency mechanism is activated for the shared memory and disabled for the partitioned memory (Flemming Col 8 lines 8-31 and Figure 7, if numerous partitions are executing on the system, not enough additional cache memory may be available to any given partition to make 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Babayan’s parallel computing system with the division of memory and disabled cache coherency as in Flemming in order to accelerate processing of software processes such as partitions (Flemming Paragraph 0001 and 0025). 

As for Claim 3, the combination or Babayan and Flemming further teaches the system of claim 1 as disclosed above, wherein the database engine is configured to dynamically divide a plurality of independent processing cores of the multicore processor into the set of shared cores and set of partition cores according to a monitored ran time work load of the multicore processor (Babayan Paragraphs 0119, 0126, and 0261, workload balance.  Partitioning of the cores and dynamically grabbing cores).

As for Claim 4, the combination or Babayan and Flemming further teaches the system of claim 1 as disclosed above, wherein the at least one partition manager thread comprises a plurality of partition manager threads, and wherein each one of the plurality of logical partitions is used by a respective partition manager thread of the plurality of partition manager threads (Babayan Paragraph 0089, 0127 and 0139, a region 610 is then decomposed into speculative threads 620, 630 that are mapped somewhere else in the application code as the optimized version 640 of the region 610.  Map the logical identifiers of threads specified by the POP marks to physical threads)

As for Claim 5, the combination or Babayan and Flemming further teaches the system of claim 4 as disclosed above, wherein the plurality of logical partitions are equal size physical partitions (Babayan Paragraph 0493, All of the Tracks have exactly the same control flow structure and exactly the same Basic Block instances).

As for Claim 8, Babayan teaches a method of managing database access actions (Babayan Paragraph 0068, inter-thread data dependences management), comprising:

executing, by the database engine, using the set of shared cores, at least one transaction worker thread for managing transaction states and database indexes in the shared memory using the cache coherency mechanism (Babayan Paragraph 0238, In additional to the cores, the hardware includes dynamic thread switch logic that includes logic for maintaining global memory consistency, global retirement, global register state, and gathering information for the software; Babayan Paragraph 0671, FIG. 43 is a shared cache memory 4315 which may store versions of at least some of the information stored in each of the local caches 4307 and 4313); and

executing, by the database engine, using at least one partition core of the set of partition cores, at least one partition manager thread for handling a plurality of database access actions submitted by the at least one transaction worker thread to access a database in the partitioned memory, ; 

wherein the at least one transaction worker thread and the at least one partition manager thread are executed simultaneously on the multicore processor of the database management system (Babayan Paragraph 0008 and 0066-0067, FIG. 4 illustrates an example of two threads to be run in two processing cores with two data dependences among them shown as Data Dependence Graphs ("DDGs")).

Babayan does not explicitly teach dividing, by a database engine of a database management system, a memory of the database management system into a shared memory and a partitioned memory, wherein the shared memory is shared by the set of shared cores, and the partitioned memory comprises a plurality of logical partitions respectively mapped to a partition cores of the set of partition cores of the multicore processor; selectively activating and disabling, by the database engine, a cache coherency mechanism, wherein the cache coherency mechanism, wherein the cache coherency mechanism is enabled for the shared memory and disabled for the partitioned memory
However, Flemming does teach divide the memory into a shared memory and a partitioned memory (Flemming, Figure 5 and Col 7 lines 31-, startup processing that inventories the processing cores and decides how to divide cache memory associated with disabled processing core.  Memories are divided. Divided memories as in 555 and 570), wherein the shared memory is shared by the set of shared cores, and the partitioned memory comprises a plurality of logical partitions respectively mapped to a partition cores of the set of partition cores (Flemming, Figure 3, Figure 7 and Col 9 lines 45-Col 10 lines 15, memory shared by all partitions.  Core 1 (301) is enabled (active) and core 2 (302) is disabled. L3 cache memory 321 associated with core 301 is shared by partitions which are swapped in and out during context switches. When partition 1 is swapped in, the end of cache 321 is mapped to portion 331 of cache 322 which is associated with disabled processing core 2 (302)); selectively activate and disable a cache coherency mechanism, wherein the cache coherency mechanism is activated for the shared memory and disabled for the partitioned memory (Flemming Col 8 lines 8-31 and Figure 7, if numerous partitions are executing on the system, not enough additional cache memory may be available to any given partition to make 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Babayan’s parallel computing system with the division of memory and disabled cache coherency as in Flemming in order to accelerate processing of software processes such as partitions (Flemming Paragraph 0001 and 0025). 

As for Claim 9, Babayan teaches a multicore processor comprising a plurality of independent processing cores (Babayan Paragraphs 0058, 0072, 0081, 0088, multi-core processor) configured for executing a plurality of transaction threads, the plurality of independent processing cores comprising:

a plurality of shared cores (Babayan Paragraph 0671, microprocessor 4300 having one or more processor cores 4305 and 4310) operatively coupled to a shared memory (Babayan Paragraph 0671, shared memory) and configured to use a cache coherency mechanism, and to handle transaction states and database indexes of the plurality of transaction threads (Babayan Paragraph 0238, In additional to the cores, the hardware includes dynamic thread switch logic that includes logic for maintaining global memory consistency, global retirement, global register state, and gathering information for the software; Babayan Paragraph 0671, FIG. 43 is a shared cache memory 4315 which may store versions of at least some of the information stored in each of the local caches 4307 and 4313);and

a plurality of partition cores  (Babayan Figure 15, core 0 and core 1 of tile 1540) wherein each partition core of the plurality of partition cores is operatively coupled to a partitioned memory, and wherein the plurality of partition cores are configured to handle a plurality of database access actions (Babayan Paragraph 0052, Speculative multithreading is a parallelization . 

submitted by the plurality of transaction threads to access a database in the partitioned memory (Babayan Paragraph 0275, all stores will not use the "regular" datapath, but will write both to the first level cache (of the core executing the store), which will act as a private, non-coherent scratchpad, and to the dedicated data storage).

Babayan does not explicitly teach wherein partition cores of the plurality of partition cores are respectively mapped to a plurality of logical partitions of the of the partitioned memory; wherein the cache coherency mechanism is disabled in the partitioned memory
However, Flemming does teach wherein partition cores of the plurality of partition cores are respectively mapped to a plurality of logical partitions of the of the partitioned memory (Flemming, Figure 3, Figure 7 and Col 9 lines 45-Col 10 lines 15, memory shared by all partitions.  Core 1 (301) is enabled (active) and core 2 (302) is disabled. L3 cache memory 321 associated with core 301 is shared by partitions which are swapped in and out during context switches. When ; wherein the cache coherency mechanism is disabled in the partitioned memory (Flemming Paragraph 0023, a processing node with multiple processing cores, both disabled and active, where the inactive core's cache memory is utilized by one of the active cores.  Flemming Paragraph 0004, 0026, 0030, a disabled processing core and an active processing core from a set of processing cores included in a processing node. Each of the processing cores is assigned a cache memory. The approach extends a memory map of the cache memory assigned to the active processing core to include the cache memory assigned to the disabled processing core. A first amount of data that is used by a first process is stored by the active processing core to the cache memory assigned to the active processing core. A second amount of data is stored by the active processing core to the cache memory assigned to the inactive processing core using the extended memory map).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Babayan’s parallel computing system with the division of memory and disabled cache coherency as in Flemming in order to accelerate processing of software processes such as partitions (Flemming Paragraph 0001 and 0025). 

As for Claim 10, the combination or Babayan and Flemming further teaches the multicore processor of claim 9 as disclosed above, wherein the plurality of shared cores and the plurality of partition cores are further configured to communicate with one another via inter-core messaging (Babayan Paragraph 0177, The Inter-Core Memory Coherency Module ( ICMC) module that supports the decomposed threads and may control one or more of the following: 1) sorting memory operations to make changes made by the decomposed application visible to the other tiles as if it would have been executed sequentially; 2) identifying memory dependence violations among the threads running on the cores of the tile; 3) managing the memory and register checkpoints; and/or 4) triggering rollback mechanisms inside the cores in case of a misprediction, exception, or interrupt)

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination or Babayan and Flemming as applied to claim 4 above, and further in view of Müller et al. (Pub. No.: US 2014/0188906 A1), hereinafter Müller.

Babayan and Flemming further teaches the system of claim 4 as disclosed above, wherein the database engine maps the plurality of logical partitions (Babayan Paragraph 0089, 0127 and 0139, a region 610 is then decomposed into speculative threads 620, 630 that are mapped somewhere else in the application code as the optimized version 640 of the region 610.  Map the logical identifiers of threads specified by the POP marks to physical threads) 
The combination or Babayan and Flemming does not explicitly teach according to an output of a hash partitioning mechanism that relates to each one of the plurality of logical partitions as composing a plurality of rows each having a global hash value at a fixed range.
	However, Müller does teach according to an output of a hash partitioning mechanism that relates to each one of the plurality of logical partitions as composing a plurality of rows each having a global hash value at a fixed range  (Müller Paragraph 0049-0050, aggregated intermediate results of the threads are merged into a global hash table.  Aggregated intermediate results of the threads are merged into a global hash table. The same hash function is used and thus the ranges in the global hash table correspond to ranges in the intermediate hash tables. Work may be divided amongst the threads so that the threads work over .
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the parallel computing system of the combination or Babayan and Flemming with the hash partitioning mechanism of Müller because insertion into a hash table is "cheap".  Additionally, the example embodiments utilize an adaptive approach that applies hashing to allow work distribution and early aggregation while simultaneously utilizing sorting to achieve cache efficiency. In other words, the example embodiments partially sort and aggregate intermediate results from a query in parallel using a plurality of threads, e.g. hash and sort simultaneously. As main transitory memory continues to grow in size and a number of processors and cores continue to increase, the example embodiments will continue to provide advantages not provided by conventional aggregation schemes (Müller paragraphs 0052 and 0090).

As for Claim 7, the combination or Babayan, Flemming and Müller further teaches the system of claim 6 as disclosed above.  
Babayan and Flemming does not explicitly teach wherein the global hash value is composed by concatenating a table identifier and a primary key value of a table in which respective the row resides.
	However, Müller does teach wherein the global hash value is composed by concatenating a table identifier and a primary key value of a table in which respective the row resides (Müller Paragraph 0050-0052, the aggregated intermediate results of the threads are merged into a global hash table. The same hash function is used and thus the ranges in the global hash table correspond to ranges in the intermediate hash tables. Work may be divided amongst the threads so that the threads work over exclusive ranges of hash values in the intermediate hash tables, e.g. one thread may merge records in the same range of values in all private hash tables into a corresponding range in the output hash table.  Additionally, every key occurs only once per hash table and keys may be distributed equally over each table as a result of hashing).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the parallel computing system of the combination or Babayan and Flemming with the hash partitioning mechanism of Müller because insertion into a hash table is "cheap".  Additionally, the example embodiments utilize an adaptive approach that applies Müller paragraphs 0052 and 0090).

Claim 12 are rejected under 35 U.S.C. 103 as being unpatentable over the combination or Babayan and Flemming as applied to claim 9 above, and further in view of Funk (Pub. No.: US 2012/0066474 A1), hereinafter Funk.

As for Claim 12, the combination or Babayan and Flemming further teaches the multicore processor of claim 9 as disclosed above.
The combination or Babayan and Flemming does not explicitly teach wherein the multicore processor is a multicore Non-Uniform Memory Access (NIJMA) processor.
	However, Funk does teach wherein the multicore processor is a multicore Non-Uniform Memory Access (NIJMA) processor (Funk paragraph 0029, the system is designed according to a NUMA architecture).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the parallel computing system of the combination or Babayan and Flemming with the NUMA processor of Funk in order for a processor in a given node to access its local memory faster than it can access memory in a different node (Funk paragraphs 0031).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRISELLE C ROLAND whose telephone number is (571)270-5133.  The examiner can normally be reached on Monday-Wednesday 9:00am-3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2158                                                                                                                                                                                                        
/GRISELLE C ROLAND/
Examiner
Art Unit 2158
05/12/2021